REASONS FOR ALLOWANCE
Claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2020, 05/24/2021, 08/06/2021 and 02/02/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-19 are allowed.
Examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
The following is an examiner’s statement of reasons for allowance:
	One of relevant prior art references, Nishimura, Kazuto (US20170054645) discloses  the intermediate node requests tokens for the network management device. The intermediate node is selected for each of the groups, and supplies the tokens that have been supplied from the network management device, to the end node in the group in response to the request and perform transmission of a packet based on token.

Another one of relevant prior art references, Imamura, Nobutaka (US20130044745) discloses a transmission right (permission token) permitting transmission to the receiving communication apparatus based on token request which includes an identifier of the sending communication apparatus.

Another one of relevant prior art references, Kitada, Atsushi (US20170054646) discloses the token controller supplies the tokens of the packets according to the token requests. then, control passage of packets for each of the flows based on the tokens which are supplied according to the requests.

However, the cited prior art, either alone or in combination, fails to teach the claimed features of:
wherein the target token request carries an identifier of a data stream, a data volume of the data stream, and a data type; 
forwarding the target token request to a data receive end; 
receiving a target token packet that is determined based on the target token request and that is sent by the data receive end, wherein the target token packet comprises a priority identifier of the data stream and the identifier of the data stream; 
determining a sending rate of the target token packet based on a link bandwidth of a current device, a preset packet length of a token packet, and a preset packet length of a data packet; and 
sending the target token packet to the data transmit end based on the priority identifier and the sending rate of the target token packet, wherein the data transmit end sends a target data packet corresponding to the target token packet to the data receive end based on the target token packet.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464